MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Nov 15 2018, 10:46 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jerry T. Drook                                          Curtis T. Hill, Jr.
Marion, Indiana                                         Attorney General of Indiana
                                                        Monika Prekopa Talbot
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Aaron E. Keaton,                                        November 15, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1256
        v.                                              Appeal from the Grant Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark Spitzer,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        27C01-1612-F4-63



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018              Page 1 of 8
                                              Case Summary

[1]   Aaron Keaton appeals his conviction for theft, a Level 6 felony. We affirm.


                                                     Issue

[2]   Keaton states a single issue in his brief, which we restate as whether the

      evidence is sufficient to convict Keaton for theft.


                                                     Facts

[3]   On September 2, 2016, Mike Harrison went on an overnight trip, leaving his

      home unattended. Harrison returned home on September 3, 2016, at

      approximately 7:00 p.m. When Harrison approached the back of his home,

      Harrison immediately noticed the back door was open. Harrison always closes

      and locks the back door when he leaves the house. Harrison walked toward the

      house and noticed damage to the door and papers scattered all over the floor.

      Harrison walked through the house to see the other damage before calling

      police.


[4]   Several cabinets and doors throughout the home were opened, and their

      contents removed. In surveying his home, Harrison saw that a jewelry box,

      which typically sat on a bedroom dresser, was disturbed. Specifically, Harrison

      noticed two bracelets from the jewelry box were missing. These bracelets were

      given to Harrison for years of service at General Motors. In total, Harrison

      owned six bracelets, but only two were missing that day. The two missing


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 2 of 8
      bracelets were different than the other bracelets in that the missing bracelets

      contained diamonds.


[5]   When Harrison went into his garage, Harrison noticed bags were pulled out of

      their storage space and scattered across the floor, the door to his safe was open,

      and the drawers on his two file cabinets were also open. The safe door was

      closed, but not locked, when Harrison left for his trip. Harrison typically stored

      the following items in the safe: a pistol, personal paperwork, a coin purse, and

      a manila envelope, which contained two rings, two bracelets, and a necklace.

      These items were missing from the safe, and the safe was “totally empty.” Tr.

      Vol. II p. 67. The necklaces and rings from the safe belonged to Harrison’s late

      wife. Harrison and his wife had the rings custom-made at a local jewelry store.


[6]   Officer Joe Ryder of the Grant County Sheriff’s Department responded to

      Harrison’s call. Officer Ryder identified the damage to the door as consistent

      with his other burglary investigations in the past. Harrison walked through

      each room with Office Ryder, and Harrison reported the missing items and

      pointed out contents in the house that were different than how Harrison left

      them before his trip. Officer Ryder was able to locate a partial finger print on

      the safe. The lab later determined that the “partial latent print was not suitable

      for comparison.” Id. at 89-90. The next day, another officer went to local

      pawn shops to determine if any items matching the description of Harrison’s

      stolen items had been sold or pawned.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 3 of 8
[7]    Officers discovered that, on September 3, 2016, at approximately 12:15 p.m.,

       Keaton brought two rings to the Trading Post Pawn Shop (“Trading Post”) to

       sell. Brian Sills, the Trading Post owner, purchased the rings for a total of six

       hundred dollars. The video surveillance from the Trading Post showed Keaton

       selling the rings.


[8]    A few days after September 3, 2016, Officer Ryder arrived at Harrison’s home

       to show him photos of rings that matched the description of Harrison’s rings.

       When Harrison first looked at the rings, he did not believe them to be his.

       Harrison was then taken to the Trading Post to look at the rings in person.

       When Harrison arrived and viewed the rings, Harrison recognized them

       immediately as belonging to his late wife.


[9]    Officer Ryder questioned Keaton regarding the transaction. When Officer

       Ryder asked Keaton how he came into possession of the jewelry, Keaton told

       Officer Ryder that a friend gave Keaton the rings one week before the incident.

       Later, Keaton changed his story and told Officer Ryder that Keaton received

       the rings two weeks before the incident. Keaton refused to give Officer Ryder

       the name of the friend who allegedly gave him the rings.


[10]   Harrison had previously met Keaton several times when Keaton stayed with

       one of Harrison’s neighbors whom Harrison visited frequently. On one

       occasion, Keaton visited Harrison’s property to help Harrison start a lawn

       mower. Keaton and Harrison worked on the lawn mower in Harrison’s back

       yard.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 4 of 8
[11]   Keaton was subsequently charged with burglary, a Level 4 felony, and theft, a

       Level 6 felony. A jury found Keaton not guilty of burglary and guilty of theft.

       The trial court sentenced Keaton to two and one-half years executed at the

       Indiana Department of Correction.


                                                    Analysis

[12]   Keaton challenges the sufficiency of the evidence for his theft conviction.

       When there is a challenge to the sufficiency of the evidence, “[w]e neither

       reweigh evidence nor judge witness credibility.” Gibson v. State, 51 N.E.3d 204,

       210 (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985)). Instead,

       “we ‘consider only that evidence most favorable to the judgment together with

       all reasonable inferences drawn therefrom.’” Id. (quoting Bieghler, 481 N.E.2d

       at 84). “We will affirm the judgment if it is supported by ‘substantial evidence

       of probative value even if there is some conflict in that evidence.’” Id. (quoting

       Bieghler, 481 N.E.2d at 84); see also McCallister v. State, 91 N.E.3d 554, 558 (Ind.

       2018) (holding that, even though there was conflicting evidence, it was “beside

       the point” because that argument “misapprehend[s] our limited role as a

       reviewing court”). Further, “[w]e will affirm the conviction unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Love v. State, 73 N.E.3d 693, 696 (Ind. 2017) (citing Drane v.

       State, 867 N.E.2d 144, 146 (Ind. 2007)).


[13]   Keaton was charged with theft, a Level 6 felony, pursuant to Indiana Code

       Section 35-43-4-2. Under Indiana Code Section 35-43-4-2, the State must prove

       that Keaton “knowingly or intentionally exert[ed] unauthorized control over
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 5 of 8
       property of another person, with intent to deprive the other person of any part

       of its value or use. . . .” Relevant here, the theft was a Level 6 felony as “the

       value of the property [was] at least seven hundred fifty dollars ($750) and less

       than fifty thousand dollars ($50,000).” See Ind. Code § 35-43-4-2(a)(1)(A). The

       State proved the value of the rings to be a combined total of at least $750

       through Sills’ testimony that Sills paid $600 for both rings, which was the

       “wholesale” price. Tr. Vol. II p. 101. Sills testified that the wholesale price will

       be “ten to fifteen percent” of the retail price. Id. at 114.


[14]   “‘Knowledge that property is stolen may be inferred from the circumstances

       surrounding the possession.’” Purifoy v. State, 821 N.E.2d 409, 414 (Ind. Ct.

       App. 2005) (quoting Bennett v. State, 787 N.E.2d 938, 946 (Ind. Ct. App. 2003),

       trans. denied), trans. denied. “The test of knowledge is not whether a reasonable

       person would have known that the property had been the subject of theft but

       whether, from the circumstances surrounding the possession of the property,

       the defendant knew that it had been the subject of theft.” Purifoy, 821 N.E.2d at

       414 (citing Gibson v. State, 643 N.E.2d 885, 891 (Ind. 1994)). “Possession of

       recently stolen property when joined with attempts at concealment, evasive or

       false statements, or an unusual manner of acquisition may be sufficient

       evidence of knowledge the property was stolen.” Id. (citing Gibson, 643 N.E.2d

       at 891). Our supreme court has held:


               [T]he mere unexplained possession of recently stolen property
               standing alone does not automatically support a conviction for
               theft. Rather, such possession is to be considered along with the
               other evidence in a case, such as how recent or distant in time

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 6 of 8
               was the possession from the moment the item was stolen, and
               what are the circumstances of the possession (say, possessing
               right next door as opposed to many miles away). In essence, the
               fact of possession and all the surrounding evidence about the
               possession must be assessed to determine whether any rational
               juror could find the defendant guilty beyond a reasonable doubt.


       Fortson v. State, 919 N.E.2d 1136, 1143 (Ind. 2010) (citing Barnett v. State, 834
N.E.2d 169, 172) (Ind. Ct. App. 2005)).


[15]   There is no dispute that Keaton was the person who sold Harrison’s jewelry.

       Similarly, Keaton did not appear to dispute that the property was stolen from

       Harrison’s home. Instead, Keaton’s argument seems to center around whether

       there was evidence Keaton knew the rings were stolen. Keaton told Officer

       Ryder that he received the jewelry from a friend. The first time Keaton told

       Officer Ryder his version of the facts, Keaton indicated that he received the

       rings from his friend one week before Keaton sold them. Later, Keaton told

       Officer Ryder he received the rings two weeks before Keaton sold them.

       Keaton refused to identify the friend to Officer Ryder. Harrison took his trip on

       September 2, and Keaton sold the items on September 3.


[16]   Keaton’s account of the source of the rings was inconsistent and vague.

       Keaton’s responses to Officer Ryder were evasive, and Keaton stated he

       received the rings one week prior and then changed his story and stated he

       received the rings two weeks prior to September 3rd. Both time frames were

       impossible and false. There was also evidence presented that Keaton was

       familiar with Harrison’s neighborhood. Keaton was familiar with the back of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 7 of 8
       Harrison’s house, and Keaton previously spent some time in the back yard with

       Harrison on at least one occasion. This circumstantial evidence was sufficient

       to lead a jury to conclude that Keaton knowingly exerted unauthorized control

       over Harrison’s property, with the intent to deprive Harrison of its value or use.

       To the extent Keaton invites us to reweigh the evidence to reach a different

       conclusion, we decline to do so. The surrounding facts and circumstantial

       evidence demonstrate more than just possession of recently stolen property, and

       a reasonable jury could have found Keaton guilty of theft beyond a reasonable

       doubt.


                                                  Conclusion

[17]   The evidence is sufficient to convict Keaton of theft, a Level 6 felony.

       Accordingly, we affirm.


[18]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1256 | November 15, 2018   Page 8 of 8